Title: To John Adams from Benjamin Stoddert, 8 January 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 8 Jany 1799.

I have the honor to enclose a copy of the additional Instructions, you were pleased to direct, to be issued to the Commanders of the Public Armed Vessels, in consequence of the outrage committed on the Ship Baltimore, Capt Phillips.
In Justice to the general conduct of the officers of the British navy, I take the liberty to observe, that in every instance but the one in question, they have behaved toward our Public Armed Vessels & Officers; not only with politeness & respect, but with Friendship—manifesting on every occasion, a disposition to render them service.
I have the honor to be / with the highest respect & esteem / sir yr. most Obed Servt.

Ben Stoddert.